In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*************************
HOLLY J. DEVORE,             *
                             *                       No. 11-714V
                 Petitioner, *                       Special Master Christian J. Moran
                             *
v.                           *                       Filed: June 25, 2013
                             *
SECRETARY OF HEALTH          *                       Attorneys’ fees and costs; stipulation of
AND HUMAN SERVICES,          *                       fact; award in the amount to which
                             *                       respondent does not object
                 Respondent. *
*************************

                    UNPUBLISHED DECISION ON FEES AND COSTS1

Ramon Rodriguez, III, Rawls, McNelis and Mitchell, P.C., Richmond, VA, for Petitioner;
Gordon E. Shemin, U.S. Department of Justice, Washington, D.C., for Respondent.

        Petitioner, Holly Devore, filed a stipulation of fact concerning final attorneys’ fees and
costs in the above-captioned matter on June 13, 2013. Previously, Ms. Devore informally
submitted a draft application for attorneys’ fees and costs to respondent for review. Respondent
reviewed petitioner’s application in detail and had no objection to the amounts requested. The
Court awards this amount.

        Ms. Devore filed for compensation alleging that she was injured by the influenza vaccine
she received on or about October 23, 2008. Ms. Devore received compensation based upon the
parties’ stipulation. Decision, filed Dec. 12, 2012. Because Ms. Devore received compensation,
she is entitled to an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

        Petitioner seeks a total of $18,784.58 in attorneys’ fees and costs for her counsel.
Additionally, in compliance with General Order No. 9, petitioner has shown that she incurred
$250.00 in out-of-pocket litigation expenses while pursuing this claim. Respondent has no
objection to the amounts requested for attorneys’ fees and costs, and petitioner’s costs, which
total $19,034.58.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
       After reviewing the request, the court awards:

       A. A lump sum payment of $18,784.58 in the form of a check payable jointly to
          petitioner and petitioner’s counsel, the law firm of Rawls McNelis and Mitchell,
          P.C., for attorneys’ fees and costs available under 42 U.S.C. §300aa-15(e); and

       B. A lump sum payment of $250.00 in the form of a check payable to petitioner for
          out-of-pocket expenses incurred by petitioner in proceeding on the petition.

       The court thanks the parties for their cooperative efforts in resolving this matter.

       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                      s/Christian J. Moran
                                                      Christian J. Moran
                                                      Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each party
filing a notice renouncing the right to seek review by a United States Court of Federal Claims
judge.